509 P.2d 910 (1973)
Cleo COOPER, Jr., Appellant,
v.
OKLAHOMA CITY, Appellee.
No. A-17803.
Court of Criminal Appeals of Oklahoma.
April 25, 1973.
Rehearing Denied May 14, 1973.
Rees T. Evans, Municipal Court Public Defender, Oklahoma City, for appellant.
Roy H. Semtner, Municipal Counselor, Mike W. Speegle, Asst. Municipal Counselor, Oklahoma City, for appellee.


*911 MEMORANDUM OPINION
BLISS, Presiding Judge.
Appellant, Cleo Cooper, Jr., hereinafter referred to as defendant, was charged, tried and convicted in the Municipal Criminal Court of the City of Oklahoma City, Case No. 14388, for the crime of Reckless Driving. He was sentenced to serve a term of twenty (20) days in the City Jail and to pay a fine of One Hundred Dollars ($100.00). From said judgment and sentence, a timely appeal has been perfected to this Court.
In view of our holding in this case and in cases recently decided, we do not feel that a statement of the facts is required.
In Goomda v. City of Oklahoma City, Okl.Cr., 506 P.2d 991 (1973), the Syllabus of the Court stated:
"On a review of a municipal court judgment the Court of Criminal Appeals will not take judicial notice of an ordinance involved, ... . Such ordinance must be reflected in the record, ... or the wording must have been agreed to by the parties and stipulation entered in the record during trial."
Since the record before us fails to reflect the ordinance under which the defendant was tried and convicted, we are of the opinion that the judgment and sentence appealed from must be, and hereby is, Reversed and remanded with instructions to dismiss.
BRETT and BUSSEY, JJ., concur.